FARR, J.
Perhaps it was intended that this be a finding that the Presbyterian Church should pay to whomsoever it might be legally directed, the amount due. At any rate, this peculiar judgment entered is not explained. It is not understood that there was any issue between Harding and the Presbyterian Church or between Van Len and the Presbyterian Church. In fact, there is no privity of contract between or among these parties. The contract was made originally by the church board with Hill and the benefits of the contract assigned by Hill to Harding, then Van Len enters the picture with his garnishment proceeding which was not prosecuted to a conclusion, leaving the Presbyterian Church indebted to some one for the amount which it agreed to pay less any payments which may have been made to apply on the account for the work done on the interior of the church. The Congregation does not seek to avoid its obligation, whatever that may be, but wishes to be directed as to whom it shall make payment. The judgment entered here is just plainly in behalf of the Presbyterian Church. A strict adherence to the rules of procedure would perhaps suggest to the court the necessity of reversing this judgment and remanding it to the Court of Common Pleas, but with the idea in mind to curtail litigation and at the same time subserve the interests of all parties, it has been concluded that this court enter the judgment that should have been entered by ,the court below, and that is that the Congregation of the Presbyterian Church be directed to pay Harding the amount due him under and by virtue of the assignment to him of the amount claimed or that which would have been due to Hill. Such being the conclusion, an entry may be drawn accordingly.
ROBERTS and POLLOCK, JJ, concur.